FRUGÉ, Judge.
For the reasons assigned in the case of D. L. Lytle, Sr. v. Commercial Insurance Company of Newark, New Jersey, 258 So. 2d 289 (La.App. 3rd Cir., 1973), the judgment of the District Court dismissing the suit of D. L. Lytle, Sr., against Liberty Mutual Insurance Company, Southern Bell Telephone and Telegraph Company, Gulf Coast Line Contracting Company, Rex An-gelle, Central Louisiana Electric Company, Home Indemnity Company of New York, and Smith-Foreman Pipeline Contracting Company is reversed and the case is remanded to the District Court for trial.
It is further ordered that, that part of the judgment dismissing the demands of third-party plaintiffs against third-party defendants is reversed, and the suits are remanded to the District Court for trial on the merits.
It is further ordered that, that part of the judgment in favor of intervenor, J. Minos Simon, and against D. L. Lytle, Sr., in the sum of $2,416.66, together with legal interest and recognizing the privilege of J. Minos Simon as to any proceeds due and owing D. L. Lytle in this suit is hereby affirmed.
It is further ordered that all sums deposited in the registry of the District Court shall be retained by the court until judgment on the merits is rendered or a written compromise is effected. The sum of $7,250.00 shall bear no legal interest. In the event judgment in excess of this amount is rendered, only that portion in excess shall bear legal interest.
Defendants-appellees are assessed costs of this appeal.
Reversed in part; affirmed in part; and remanded.